Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to amendment filed on 9/10/2021. Claims 1-20 are pending. 
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a process for authenticating a hardware chip using an intrinsic chip identifier. 

The terminal disclaimer filed on 9/10/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The examiner notes for the records that in office action dated 6/4/2021, the examiner indicated that independent claims 1, 10 and 17 where allowable over the prior art. The examiner indicated at that time that neither reference of record, of alone or in combination, disclosed applicant’s newly amended claim feature(s) of, “the self-test engine further configured to generate a second authentication value from a specific domain address in the intrinsic component using an authentication challenge that inputs domain information corresponding to the domain address to the self-test engine to initiate a location challenge…”, in conjunction with the other claim limitation element(s) of applicant’s independent claims. As such the examiner notes that applicant’s approved Terminal Disclaimer in conjunction with applicant’s remarks submitted on 9/10/2021, satisfies the record as a whole and places the application in condition for allowance. 

Response to Arguments
Examiner’s Remarks – Specification Objection (Title)
	The examiner notes for the record that the objection to applicant’s Specification was withdrawn in the previous Advisory Action in view of applicant’s title amendment submitted on 8/4/2021. 
Examiner’s Remarks – Double Patenting
	The examiner withdraws the rejection made under Double Patenting in view of applicant’s approved Terminal Disclaimer filed on 9/10/2021.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim, Do-hyung et al. (US Patent Publication No. 2005/0265735).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN F WRIGHT/Examiner, Art Unit 2497